             Case 2:15-cv-00463-RCL-SMD Document 241-40 Filed 01/21/20 Page 1 of 1
Defendant's Name:     MAWVIT           J«) ~I\IS01\J                                    MERY MUNICIPAL COURT
Social Security Numb er: -                                                       =:'~~~o:or-- Magistrate/Clerk
D                     ~ Sex:          F-     Race:      B                                            Date Served
                                                                                 - ........--~--
SECTION A
Alias Warrants· COUR T OFFENSES ONLY (Defendant _
                                                MUS
                                                  _ T Post Bail of Any          Form~
    Case Number           UTTC Number    Charge DescriDtion                         Bond Amount
 1 2011 TRT073466         N4190950       DRIVING W/ REVOKED                               $500.00
 2
 3------
SECTION 8
Alias Warrants· NON- COURT OFFENSES ( Defendant MAY Post Bail of Any Form or Simplv Pay the Fine & Cost Shown)
    Case Number          UTTC Number      Charge Desc riptlon              Bond Amount        Fine & Cost
 1 2011 TRT073465        N4190949         NO PROOF OF INSURANCE                   $500.00            $592.00
 2
 3------
SECTION C
Capias Warrants - MA NDATORY FINE ($50( Cash Bail Only - Or Defendant MUST Pay Out All Fines And Court Costs)
   Case Number            UTTC Number      Charge Desc ription              Cash Bond Amt      Fine & Cost
 1 2004TRT013473          M6436073         SPEEDING < 25 OVER LIMIT                $500.00            $100.00
 2 2004TRT027176          M6444338         NO PROOF OF INSURANCE                   $500.00            $260.00
 3 2006TRT031312          M9658861         NO PROOF OF INSURANCE                   $500.00            $260.00
 4 2006TRT031313          M9658860         RUNNING STOP SIGN                       $500.00            $230.00
 5 2006TRT034789          M9679112         NO CHILD RESTRAINT                      $500.00            $250.00
 6 2006TRT034790          M9679111         DRIVINGW/ SUSPENDED                     $500.00            $710.00
 7 2006TRT046056          M9652706         DRIVINGW/ SUSPENDED                     $500.00            $710.00
 8 2006TRT046057          M9652707         RUNNING STOP SIGN                       $500.00            $230.00
 9 2007TRT000527          M8804223         RUNNING RED LIGHT                       $500.00            $230.00
10 2007TRT004750          M9668823         NO PROOF OF INSURANCE                   $500.00            $260.00
11 2007TRT004751          M9668824         DRIVING W/ SUSPENDED                    $500.00            $710.00
12 2009TRT094430          N3242060         DRIVINGW/ SUSPENDED                     $500.00            $710.00
13 2009TRT094838          N3227499         SPEEDING < 25 OVER LIMIT                $500.00            $230.00
14 2009TRT094839          N3227500         DRIVING W/ SUSPENDED                    $500.00            $710.00
15 2009TRT105672          N3348371         SPEEDING < 25 OVER LIMIT                $500.00            $230.00
16 2009TRT105673          N3348372         NO PROOF OF INSURANCE                   $500.00            $260.00
17 2010TRT003222          V2334204         SPEEDING < 25 OVER LIMIT                $500.00            $230.00
18 2010TRT003223          V2334205         DRIVINGW/ SUSPENDED                     $500.00            $710.00
19 2010TRT040465          N3578274         DRIVING W/ SUSPENDED                    $500.00            $710.00
20 2010TRT040466          N3578273         SPEEDING < 25 OVER LIMIT                $500.00            $230.00
21 2010TRT053457          N3728911         DRIVINGW/ SUSPENDED                     $500.00            $710.00
22 2010TRT053458          N3728910         SPEEDING < 25 OVER LIMIT                $500.00            $230.00
23 2010TRT095451          N3748516         EXPIRED TA G                            $500.00            $203.00
24 2010TRT095452          N3748517         DRIVING W/ SUSPENDED                    $500.00            $333.00
25 2010TRT096603          V3253975         EXPIRED TA G                            $500.00            $203.00
26 2010TRT096604          V3253976         DRIVING W/ SUSPENDED                    $500.00            $683.00
27 2010TRT096606          V3253978         NO CHILD RESTRAINT                      $500.00            $223.00
28 2010TRT096607          V3253979         NO CHILD RESTRAINT                      $500.00            $223.00
29 201 OTRT096608         V3253980         NO CHILD RESTRAINT                      $500.00            $223.00
30 2010TRT096609          V3253981         NO CHILD RESTRAINT                      $500.00            $223.00
31 2010TRT096610          V3253982         NO CHILD RESTRAINT                      $500.00            $223.00
32 2010TRT096611          V3253983         NO CHILD RESTRAINT                      $500.00            $223.00
33 2011TRT028585          N4193116         IMPROPER TURN                           $500.00            $203.00
34 2011TRT028586          N4193117         DRIVING W/ REVOKED                      $500.00            $304.00
35 2011TRT028587          N4193118         NO PROOF OF INSURANCE                   $500.00            $233.00

TO THE WARDEN OF THE MONTGOMERY =/TY JAIL: SUMMARY· DEFENDANT MA Y BE RELEASE AS FOLLOWS:
DEFENDANT MUST POST BOND OF ANY TYF E IN THE AMOUN T Of.                   $500.00
-AND/OR·
DEFENDANT MAY PAY FINE S AND COSTS OF ...... $! 92.00     QBMAY POST BOND OF ANY TYPE IN THE AMOUNT OF    $500.00
-AND/OR·
DEFENDANT M.U.1I PAY FIN ES AND COSTS OF..... $~ 2,177.00 Q.B .MY.U POST CASH BONO IN THE AMOUNT OF       $17,500.00

                     (T OTAL PAYABLE): $" 2,769.00
                                                            City SJM Ex. 40                      COURT 008882
